Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Office Action
General Information
Applicant's election of 11/28/2022 has been received and reviewed by examiner. An election was made without traverse to prosecute the design of Group I. Groups II-VIII are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being for nonelected designs.
Drawings
The examiner advises that the quality of the drawings could degrade on the printed patent and applicant may want to consider removing the solid black shading or lighten the lines that form the symbols in order to create more contrast for the button elements on the front of the design. The symbols on the solid black buttons are not clearly visible at actual size and only become clear when zoomed in.
The necessity for good drawings in a design patent application cannot be overemphasized.  As the drawing constitutes the whole disclosure of the design, it is of utmost importance that it be so well executed both as to clarity of showing and completeness, that nothing regarding the design sought to be patented is left to conjecture.  An insufficient drawing may be fatal to validity (35 U.S.C. 112, first paragraph).  Moreover, an insufficient drawing may have a negative effect with respect to the effective filing date of a continuing application.
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  If all the figures on a drawing sheet are canceled, a replacement sheet is not required.  A marked-up copy of the drawing sheet (labeled as “Annotated Sheet”) including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that explains the change to the drawings.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
When preparing new drawings in compliance with the requirement therefor, care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121.

Specification
The specification is objected to for the following reasons:
A. Per applicant's election of 11/28/2022, the figure descriptions for groups II-VIII must be canceled.
B. The claim statement contains two titles however, as only one claim is allowed in a design patent application there can only be one, singular title. The words [and Room Sensor Displays] must be canceled from the claim statement or applicant may amend the title throughout the application to be "Room Sensor". Please note that the use of plural titles is not permitted as the claim can only be for a single design. The MPEP 1503.01 states, in part: “when a design is embodied in an article having multiple functions or comprises multiple independent parts or articles that interact with each other, the title must clearly define them as a single entity, for example, combined or combination, set, pair, unit assembly.”
Claim Rejection - 35 U.S.C. § 112(b)
The claim is rejected for failing to particularly point out and distinctly claim the invention as required in 35 U.S.C. 112(b). The claim is indefinite because the drawings include broken lines that are not described in the specification and the scope of the claimed design cannot be determined.
The claim is indefinite and non-enabling because most of the features on the back of the design are disclosed in broken lines, however there is no broken lines statement clarifying what the broken lines represent within the claim.
Broken lines (eg. dashed, dash-dash, dot-dash, long dash, etc.) are used in design patent drawings for a number of reasons. They can show boundaries of a claimed design, environmental subject matter (e.g. a shelf, door, pedestal, etc.), or surface ornamentation (e.g. stitching, indicia, etc.). Broken lines for the purpose of indicating unimportant or immaterial features of the design are not permitted. There are no portions of a claimed design that are immaterial or unimportant. See In re Blum, 374 F.2d 904, 153 USPQ 177 (CCPA 1967). If the broken lines show portions of the article or environmental structure for which protection is not sought, applicant may overcome this rejection by inserting a statement similar to the following into the specification immediately preceding the claim, provided such statement does not introduce new matter (see 35 U.S.C. 132): 
-- The broken line showing of [the described feature] is for the purpose of illustrating [portions of the article] that form no part of the claimed design. --
Conclusion
In conclusion the claim stands rejected under 35 U.S.C. § 112(b).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian Windham whose telephone number is 571-272-9396, and whose work schedule is Monday-Friday 8:30 am-4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Manpreet Matharu, can be reached at 571-272-8601. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web- based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 
/L.W./
12/05/2022
/George D. Kirschbaum/Primary Examiner, Art Unit 2922